IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                           Assigned on Briefs August 1, 2013

         SHARON LYNN PUCKETT v. BOBBY WAYNE PUCKETT

                   Appeal from the Circuit Court for Greene County
                   No. 10CV497KTL        Kindall T. Lawson, Judge


              No. E2012-02372-COA-R3-CV-FILED-AUGUST 15, 2013


Sharon Lynn Puckett (“Wife”) sued Bobby Wayne Puckett (“Husband”) for divorce. After
a trial, the Trial Court entered its order on October 4, 2012 finding and holding, inter alia,
that Husband was entitled to a divorce on the grounds of Wife’s inappropriate marital
conduct, that Wife was guilty of perjury, and that Wife was in contempt of court both for
selling property during the pendency of the divorce in violation of the restraining order and
for possessing a cell phone in court. Wife appeals raising the sole issue of whether the Trial
Court erred in refusing to grant her motion for recusal. We hold that Wife failed to show any
grounds justifying recusal, and we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                               Case Remanded

D. MICHAEL SWINEY , J., delivered the opinion of the Court, in which JOHN W. MCCLARTY and
THOMAS R. FRIERSON , II, J.J., joined.

Sharon Lynn Puckett, Kingsport, Tennessee, pro se appellant.

Mark S. Hanor, Kingsport, Tennessee, for the appellee, Bobby Wayne Puckett.


                                         OPINION

                                        Background

             Wife sued Husband for divorce after twenty-nine years of marriage alleging,
among other things, that Husband was guilty of adultery. Husband answered Wife’s
complaint and filed a counterclaim alleging that Wife was guilty of inappropriate marital
conduct. During the pendency of the divorce, the parties each filed motions alleging that the
other party was in contempt. After a hearing on the contempt motions, the Trial Court denied
Wife’s motion for contempt and granted Husband’s motion for contempt, in part, finding that
Wife had failed to pay certain debts as ordered.

               In May of 2012, Wife filed a motion seeking to have the trial judge recuse
himself from the case. Wife supported this motion with her affidavit in which she alleged,
in pertinent part, that while in the courtroom awaiting a hearing she was “shocked” at how
the judge had treated other women, that the judge had stated during her hearing that he did
not care about her health, that the judge had stated that he believed Husband’s statements
with regard to a health savings account, that Wife “felt belittled by [the judge’s] comments
to me and could not understand this with his knowledge that [Wife is] on disability for both
psychiatric and physical conditions,” and that the judge had “refused to believe [Wife’s] fears
about using the QDRO funds and he wanted to incarcerate [Wife] for not paying bills that
[Wife] had been forced to agree to pay at mediation.” Wife’s affidavit also alleged that Wife
felt she could not obtain a “fair and impartial hearing” from this judge. Husband filed a
response to Wife’s motion for recusal asking the Trial Court to deny the motion.

              After a hearing on Wife’s motion for recusal, during which Wife testified, the
Trial Court entered its order on June 20, 2012 denying Wife’s motion for recusal after
finding that “no legal or ethical reason” had been shown justifying recusal. The case
proceeded to trial.

               After trial, the Trial Court entered its Judgment of Absolute Divorce on
October 4, 2012, which, inter alia, granted Husband a divorce on the grounds of Wife’s
inappropriate marital conduct, divided the marital property and debts taking into account
property Wife had wrongfully disposed of during the pendency of the divorce, awarded Wife
alimony in futuro, found Wife guilty of perjury, and found Wife in contempt of court both
for selling property during the pendency of the divorce in violation of the restraining order
and for possessing a cell phone in court. Wife appeals to this Court.

                                         Discussion

             Although not stated exactly as such, Wife raises one issue on appeal: whether
the Trial Court erred in refusing to grant her motion for recusal. Wife filed her motion
seeking recusal on May 14, 2012.

              Our Supreme Court has instructed:

       By order filed January 4, 2012, this Court adopted Supreme Court Rule 10B,
       effective on July 1, 2012. The comments provide that the rule “shall have

                                              -2-
prospective application only, applying to all motions for disqualification or
recusal filed on or after that date.” Tenn. Sup. Ct. R. 10B, § 3.03, Compiler’s
Notes. Because [plaintiff’s] motion was filed prior to the effective date of the
rule, the previous standard governing disqualification applies, as set out below:

       (1) A judge shall disqualify himself or herself in a proceeding in
       which the judge’s impartiality might reasonably be questioned,
       including but not limited to instances where:
               (a) the judge has a personal bias or prejudice
               concerning a party or a party’s lawyer, or personal
               knowledge of disputed evidentiary facts
               concerning the proceeding;
               (b) the judge served as a lawyer in the matter in
               controversy, or a lawyer with whom the judge
               previously practiced law served during such
               association as a lawyer concerning the matter, or
               the judge has been a material witness concerning
               it[;]
               (c) the judge knows that he or she individually or
               as a fiduciary, or the judge’s spouse, parent, or
               child wherever residing, or any other member of
               the judge’s family residing in the judge’s
               household, has an economic interest in the subject
               matter in controversy or in a party to the
               proceeding or has any other more than de minimis
               interest that could be substantially affected by the
               proceeding;
               (d) the judge or the judge’s spouse, or a person
               within the third degree of relationship to either of
               them, or the spouse of such a person:
                       (i) is a party to the proceeding, or
                       an officer, director or trustee of a
                       party;
                       (ii) is acting as a lawyer in the
                       proceeding;
                       (iii) is known by the judge to have
                       a more than de minimis interest that
                       could be substantially affected by
                       the proceeding;
                       (iv) is to the judge’s knowledge

                                       -3-
                            likely to be a material witness in
                            the proceeding.
              (2) A judge shall keep informed about the judge’s personal,
              fiduciary, and economic interests, and make a reasonable effort
              to keep informed about the personal economic interests of the
              judge’s spouse and minor children residing in the judge’s
              household.

       Tenn. Sup. Ct. R. 10, Canon 3(E) (2011) (emphasis added). Although recusal
       under this rule is discretionary, an objective standard applies. State v. Cannon,
       254 S.W.3d 287, 307 (Tenn. 2008); Davis v. Liberty Mut. Ins. Co., 38 S.W.3d
560, 565 (Tenn. 2001). A disqualification is required “‘when a person of
       ordinary prudence in the judge’s position, knowing all of the facts known to
       the judge, would find a reasonable basis for questioning the judge’s
       impartiality.’” Cannon, 254 S. W.3d at 307 (quoting Davis, 38 S. W.3d at
       564). A litigant has the fundamental right to have a case heard and decided by
       fair and impartial judges. Bean v. Bailey, 280 S.W.3d 798, 803 (Tenn. 2009).

Hooker v. Haslam, 393 S.W.3d 156, 160-61 (Tenn. 2012) (footnote omitted). Because Wife’s
motion for recusal was filed prior to July 1, 2012, we must apply the standard of review as set
out in Hooker.

            We note that Wife is proceeding in this appeal pro se. In Whitaker v.
Whirlpool Corp., 32 S.W.3d 222 (Tenn. Ct. App. 2000), this Court observed that:

       Pro se litigants are entitled to fair and equal treatment. See Childs v.
       Duckworth, 705 F.2d 915, 922 (7th Cir. 1983). Pro se litigants are not,
       however, entitled to shift the burden of litigating their case to the courts. See
       Dozier v. Ford Motor Co., 702 F.2d 1189, 1194 (D.C. Cir. 1983). Pro se
       litigants are not excused from complying with the same substantive and
       procedural requirements that other represented parties must adhere to. See
       Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988).

Whitaker, 32 S.W.3d at 227.

              In her brief on appeal, Wife argues that because Husband did not specifically
or generally deny the allegations contained in Wife’s motion for recusal, such allegations
should be deemed admitted. Wife cites to Tenn. R. Civ. P. 8.04 in support of her assertion.

              In pertinent part, Tenn. R. Civ. P. 8.04 provides: “Averments in a pleading

                                              -4-
to which no responsive pleading is required or permitted shall be taken as denied or avoided.
Averments in a pleading to which a responsive pleading is required are admitted when not
denied in the responsive pleading, ….” Tenn. R. Civ. P. 8.04. Wife’s motion, however,
is not a pleading. It is a motion. Rule 7 of the Tenn. R. Civ. P. details the pleadings
allowed providing:

        There shall be a complaint and an answer; and there shall be a reply to a
        counterclaim denominated as such; an answer to a cross-claim, if the answer
        contains a cross-claim; a third-party complaint, if a person who was not an
        original party is summonsed under the provisions of Rule 14; and there shall
        be a third-party answer, if a third-party complaint is served. No other pleading
        shall be allowed, except that the court may order a reply to an answer or to a
        third-party answer.

Tenn. R. Civ. P. 7.01. Wife’s motion for recusal is not a pleading and, as such, Husband
was not required to specifically or generally deny any allegations contained in the motion for
recusal. We also note that Wife’s allegations contained in her motion for recusal pertain not
to Husband but rather to the trial judge. Wife’s allegations as contained in her motion for
recusal will not be deemed admitted.

              Wife also asserts in her brief on appeal that because she read her motion for
        1
recusal into the record during the hearing on her motion, this somehow “became a conflict
of interest for [the judge] to remain on the divorce case.” Wife’s assertion is simply
mistaken. Wife cannot create a conflict of interest simply by reading her allegations into the
record. To hold otherwise would give any party the power to force the recusal of any judge
without cause simply by reading or otherwise placing unsupported allegations against the
judge into the record. This argument is without merit.

              In her brief on appeal Wife makes a number of allegations concerning
statements allegedly made by the trial judge. Wife asserts that the transcripts of various
hearings contained in the record on appeal show the trial judge’s “rage” and bias against
Wife. We have very carefully and thoroughly reviewed all of the transcripts provided in the
record on appeal and have found that the vast majority of Wife’s allegations concerning
statements allegedly made during the various hearings are simply fabrications. To illustrate,
we quote the following allegations from Wife’s brief on appeal:

        When I read my motion into record, [the judge] said he had a perfect record.


        1
         Wife actually read her affidavit in support of her motion for recusal into the record during this
hearing, not her motion.

                                                   -5-
       No-one [sic] had ever even filed a complaint against him. I said of course not,
       these women do-not [sic] know how to file a complaint against you. And all
       your local attorneys are afraid of you. So, how are common folks suppose
       [sic] to know. It is for sure no-one [sic] will help them. I told [the judge],
       things change and you are not a judge you are drunk on power and rule with
       fear. Well I am not afraid of you and I am not afraid to ask for a fair trial.
       Remember 911 remember all the ones that have died. That I may have a right
       for freedom in court. Our courts are made for people because to [sic] many
       have died for my freedom. They wrote it in there [sic] BLOOD. This was
       suppose [sic] to be on the record. TRANSCRIPT OF MOTION HEARING
       JUNE 4, 2012.

The record on appeal contains a full and complete copy of the transcript from the June 4,
2012 hearing. This transcript does not contain any of the conversation, or any exchange in
any way similar to such a conversation, as Wife asserts occurred.

              We have carefully and thoroughly reviewed the entire record on appeal, and
we hold that Wife alleged no reasonable basis for seeking recusal. The fact that the Trial
Court had ruled against Wife during the pendency of the case is insufficient. As our Supreme
Court has explained:

       the mere fact that a judge has ruled adversely to a party or witness in a prior
       judicial proceeding is not grounds for recusal. Given the adversarial nature of
       litigation, trial judges necessarily assess the credibility of those who testify
       before them, whether in person or by some other means. Thus, the mere fact
       that a witness takes offense at the court’s assessment of the witness cannot
       serve as a valid basis for a motion to recuse. If the rule were otherwise,
       recusal would be required as a matter of course since trial courts necessarily
       rule against parties and witnesses in every case, and litigants could manipulate
       the impartially issue for strategic advantage, which the courts frown upon.

Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 565 (Tenn. 2001) (citations omitted).

              We hold that a person of ordinary prudence in the trial judge’s position,
knowing all of the facts known to the judge, would find no reasonable basis for questioning
the judge’s impartiality. We, therefore, find no error in the Trial Court’s denial of Wife’s
motion for recusal.




                                             -6-
                                       Conclusion

              The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed against the
appellant, Sharon Lynn Puckett.




                                                  _________________________________
                                                  D. MICHAEL SWINEY, JUDGE




                                            -7-